Order entered June 6, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00100-CR
                                        No. 05-18-00101-CR
                                        No. 05-18-00102-CR

                          MARQUEISE JEROME DAVIS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
             Trial Court Cause Nos. F14-40153-M, F14-40269-M & F14-75213-M

                                              ORDER
       The reporter’s record was due March 12, 2018. When it was not filed, we notified court

reporter Belinda Baraka by postcard dated March 19, 2018 and instructed her to file the complete

reporter’s record by April 18, 2018. To date, the reporter’s record has not been filed and Ms.

Baraka has had no communication with the Court.

       We ORDER court reporter Belinda Baraka to file the complete reporter’s record in these

appeals within TWENTY DAYS OF THE DATE OF THIS ORDER. We caution Ms. Baraka

that the failure to do so will result in the Court taking whatever action it deems appropriate to

ensure that these appeals proceed in a more timely fashion, which may include ordering that Ms.

Baraka not sit as a court reporter until the reporter’s record in these appeals is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, court reporter, 194th Judicial

District Court; and to counsel for all parties.

       .


                                                  /s/    LANA MYERS
                                                         JUSTICE